Exhibit 99.1 FOR IMMEDIATE RELEASE At Heska Corporation: Jason Napolitano, Executive Vice President & CFO (970) 493-7272, Ext. 4105 Heska Announces Q4 and Annual 2010 Results Company Reports Profitable Quarter and Year LOVELAND, CO, March 9, 2011 Heska Corporation (NASDAQ: HSKA, "Heska" or the "Company") today reported financial results for its fourth quarter and the year ended December31, 2010. "I want to congratulate our employees for producing another profitable year.Heska has now generated net income in five of the past six years.For the quarter, our results met or exceeded our stated guidance in all areas," said RobertGrieve, Heska's Chairman and CEO."Throughout 2010, we have faced a difficult year-over-year comparison in our Core Companion Animal Health segment as we are no longer selling an old line of handheld blood analysis instruments and affiliated consumables.This product area accounted for over $10 million in 2009 revenue.The fourth quarter of 2010 was the last quarter in which we expect to face this issue." Investor Conference Call Management will conduct a conference call on Wednesday, March 9, 2011 at 9:00 a.m. MST (11:00a.m. EST) to discuss the fourth quarter and year-end 2010 financial results.To participate, dial (877) 941-6009 (domestic) or (480) 629-9770 (international); the conference call access number is 4407244.The conference call will also be broadcast live over the Internet at http://www.heska.com.To listen, simply log on to the web at this address at least ten minutes prior to the start of the call to register, download and install any necessary audio software.Telephone replays of the conference call will be available for playback until March 23, 2011.The telephone replay may be accessed by dialing (800) 406-7325 (domestic) or (303) 590-3030 (international).The webcast replay may be accessed from Heska's home page at www.heska.com until March 23, 2011. About Heska Heska Corporation (NASDAQ: HSKA) sells advanced veterinary diagnostic and other specialty veterinary products.Heska's state-of-the-art offerings to its customers include diagnostic instruments and supplies as well as single use, point-of-care tests, pharmaceuticals and vaccines.The company's core focus is on the canine and feline markets where it strives to provide high value products and unparalleled customer support to veterinarians.For further information on Heska and its products, visit the company's website at www.heska.com. Forward-Looking Statements This announcement contains forward-looking statements regarding Heska's future financial and operating results. These statements are based on current expectations and are subject to a number of risks and uncertainties. Investors should note that there is an inherent risk in using past results, including trends, to predict future outcomes.In addition, factors that could affect the business and financial results of Heska generally include the following: risks regarding Heska's reliance on third-party suppliers and the potential loss of products supplied by one or more third parties, which could have a significant adverse impact on Heska's financial position; uncertainties regarding Heska's reliance on third parties to whom Heska has granted substantial marketing rights to certain of Heska's existing products and whom may be large Heska customers, including Schering-Plough Animal Health Corporation which has exclusive rights to our heartworm preventive in the United States and which it has been announced is to be combined with Merial Limited; uncertainties regarding Heska's ability to successfully market and sell its products in an economically sustainable manner; uncertainties regarding Heska's ability to generate profits and positive cash flow in future periods; competition, including uncertainties regarding the impact of new products competitors have recently launched or may launch in the future; and the risks set forth in Heska's filings and future filings with the Securities and Exchange Commission, including those set forth in Heska's Annual Report on Form 10-K/A for the year ended December31, 2009 and Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. Financial Table Follows: Consolidated Statements of Operations In Thousands, Except per Share Amounts (unaudited) Three Months Ended December 31, TwelveMonths Ended December 31, Revenue, net: Core companion animal health $ Other vaccines, pharmaceuticals and products Total revenue, net Cost of revenue Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Operating income Interest and otherexpense, net Incomebefore income taxes 69 Income tax expense 51 Net income $ 18 Basic net income per share $ Diluted net incomeper share $ Shares used for basic net income per share Shares used for diluted net income per share Balance Sheet Data In Thousands (unaudited) December 31, December 31, Cash and cash equivalents $ $ Total current assets Total assets Line of credit Long-term debt (all current) — Total current liabilities Stockholders' equity ###
